 
EXHIBIT 10.9

OPTIONS MEDIA GROUP HOLDINGS, INC.
NON-QUALIFIED STOCK OPTION AGREEMENT
NON-PLAN


THIS STOCK OPTION AGREEMENT (the “Agreement”) entered into as of December 11,
2009 between Options Media Group Holdings, Inc. (the “Company”) and ___________
(the “Optionee”).


WHEREAS, pursuant to the authority of the Board of Directors (the “Board”), the
Company has granted the Optionee the right to purchase common stock of the
Company.


NOW THEREFORE, in consideration of the mutual covenants and promises hereafter
set forth and for other good and valuable consideration, receipt of which is
acknowledged, the parties hereto agree as follows:


1.           Grant of Non-Qualified Options.  The Company irrevocably granted to
the Optionee, as a matter of separate agreement and not in lieu of salary or
other compensation for services, the right and option to purchase all or any
part of an aggregate of __________ shares of authorized but unissued or treasury
common stock of the Company (the “Options”) on the terms and conditions herein
set forth.  The common stock shall be unregistered unless the Company
voluntarily files a registration statement covering such shares with the
Securities and Exchange Commission.  The Options are not intended to be
Incentive Stock Options as defined by Section 422 of the Internal Revenue Code
of 1986 (the “Code”) and are not issued under any of the Company’s equity
incentive plans.  This Agreement replaces any stock option agreement or offer
letter previously provided to the Optionee, if any, with respect to the Options.


2.           Price.  The exercise price of the shares of common stock subject to
the Options shall be $0.035 per share.


3.           Vesting - When Exercisable.


(a)           The Options shall vest annually over three years in equal
increments with the first vesting date being December 11, 2010, subject to the
Optionee continuing to perform services for the Company in the capacity in which
the grant was received on each applicable vesting date.  In lieu of fractional
vesting, the number of Options shall be rounded up each time until fractional
Options are eliminated.


(b)           Subject to Sections 3(c) and 4 of this Agreement, Options may be
exercised prior to vesting and remain exercisable until 6:00 p.m. New York time
on December 11, 2014.


 
 

--------------------------------------------------------------------------------

 

 
(c)           However, notwithstanding any other provision of this Agreement
(including Section 4), all Options, whether vested or unvested shall be
immediately forfeited in the event of:


(1)           Purchasing or selling securities of the Company without written
authorization in accordance with the Company’s inside information guidelines
then in effect;


(2)           Breaching any duty of confidentiality including that required by
the Company’s inside information guidelines then in effect;


(3)           Competing with the Company; or


(4)           Recruitment of Company personnel after termination of employment,
whether such termination is voluntary or for cause.


4.           Termination of Relationship.


(a)           If for any reason, except death or disability as provided below,
the Optionee ceases to perform the services for which the Options were granted,
all rights granted hereunder shall terminate effective two years from the date
the Optionee ceases to perform such services, except as otherwise provided for
herein.


(b)           If the Optionee shall die while performing services for the
Company, his estate or any Transferee, as defined herein, shall have the right
within two years from the date of death to exercise the Optionee’s vested
Options. For the purpose of this Agreement, “Transferee” shall mean a person to
whom such shares are transferred by will or by the laws of descent and
distribution.


(c)           If the Optionee becomes disabled while performing services for the
Company within the meaning of Section 22(e)(3) of the Code, the Optionee shall
have the right within two years from date the Optionee becomes disabled to
exercise the Optionee’s vested Options.


5.           Profits on the Sale of Certain Shares; Redemption.  If any of the
events specified in Section 3(c) of this Agreement occur within one year from
the last date the Optionee performed services for the Company (the “Termination
Date”), all profits earned from the sale of the Company’s securities, including
the sale of shares of common stock underlying Options, during the two-year
period commencing one year prior to the Termination Date shall be forfeited and
forthwith paid by the Optionee to the Company.  Further, in such event, the
Company may at its option redeem shares of common stock acquired upon exercise
of Options by payment of the exercise price to the Optionee.  The Company’s
rights under this Section 5 do not lapse one year from the Termination Date but
are a contract right subject to any appropriate statutory limitation period.


6.           Transfer.                      No transfer of the Options by the
Optionee by will or by the laws of descent and distribution shall be effective
to bind the Company unless the Company shall have been furnished with written
notice thereof and a copy of the letters testamentary or such other evidence as
the Board may deem necessary to establish the authority of the state and the
acceptance by the Transferee or Transferees of the terms and conditions of the
Options.


 
 

--------------------------------------------------------------------------------

 
 
7.           Method of Exercise.  The Options shall be exercisable by a written
notice which shall:


(a)           state the election to exercise the Options, the number of shares
to be exercised, the person in whose name the stock certificate or certificates
for such shares of common stock is to be registered, his address and social
security number (or if more than one, the names, addresses and social security
numbers of such persons);


(b)           contain such representations and agreements as to the holder’s
investment intent with respect to such shares of common stock as set forth in
Section 11 hereof;


(c)           be signed by the person or persons entitled to exercise the
Options and, if the Options are being exercised by any person or persons other
than the Optionee, be accompanied by proof, satisfactory to counsel for the
Company, of the right of such person or persons to exercise the Options; and


(d)           be accompanied by full payment of the purchase or exercise price
in United States dollars by wire transfer or by check.


The certificate or certificates for shares of common stock as to which the
Options shall be exercised shall be registered in the name of the person or
persons exercising the Options.


8.           Sale of Shares Acquired Upon Exercise of Options.  If the Optionee
is an officer (as defined by Section 16(b) of the Securities Exchange Act of
1934 (“Section 16(b)”)) or director of the Company, any shares of the Company’s
common stock acquired pursuant to Options granted hereunder cannot be sold by
the Optionee until at least six months elapse from the date of grant of the
Options except in case of death or disability or if the grant was exempt from
the short-swing profit provisions of Section 16(b).  Any shares of the Company’s
common stock acquired pursuant to the exercise of Options granted under this
Agreement, cannot be sold by the Optionee except for vested Options.


9.           Adjustments.  Upon the occurrence of any of the following events,
the Optionee’s rights with respect to Options granted to him hereunder shall be
adjusted as hereinafter provided unless otherwise specifically provided in a
written agreement between the Optionee and the Company relating to such Options:


(a)           If the shares of common stock shall be subdivided or combined into
a greater or smaller number of shares or if the Company shall issue any shares
of its common stock as a stock dividend on its outstanding common stock, the
number of shares of common stock deliverable upon the exercise of Options shall
be appropriately increased or decreased proportionately, and appropriate
adjustments shall be made in the exercise price per share to reflect such
subdivision, combination or stock dividend.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           If the Company is to be consolidated with or acquired by another
entity pursuant to an acquisition, the Board of any entity assuming the
obligations of the Company hereunder (the “Successor Board”) shall either (i)
make appropriate provision for the continuation of such Options by substituting
on an equitable basis for the shares then subject to such Options the
consideration payable with respect to the outstanding shares of common stock in
connection with the Acquisition; or (ii) terminate all Options in exchange for a
cash payment equal to the excess of the fair market value of the shares subject
to such Options over the exercise price thereof.


(c)           In the event of a recapitalization or reorganization of the
Company (other than a transaction described in Section 9(b) above) pursuant to
which securities of the Company or of another corporation are issued with
respect to the outstanding shares of common stock, the Optionee upon exercising
Options shall be entitled to receive for the purchase price paid upon such
exercise, the securities he would have received if he had exercised his Options
prior to such recapitalization or reorganization.


(d)           Except as expressly provided herein, no issuance by the Company of
shares of common stock of any class or securities convertible into shares of
common stock of any class shall affect, and no adjustment by reason thereof
shall be made with respect to, the number or price of shares subject to
Options.  No adjustments shall be made for dividends or other distributions paid
in cash or in property other than securities of the Company.


(e)           No fractional shares shall be issued and the Optionee shall
receive from the Company cash in lieu of such fractional shares.


(f)           The Board or the Successor Board shall determine the specific
adjustments to be made under this Section 9, and its determination shall be
conclusive.  If the Optionee receives securities or cash in connection with a
corporate transaction described in Section 9(a), (b) or (c) above as a result of
owning such restricted common stock, such securities or cash shall be subject to
all of the conditions and restrictions applicable to the restricted common stock
with respect to which such securities or cash were issued, unless otherwise
determined by the Board or the Successor Board.


10.           Necessity to Become Holder of Record.  Neither the Optionee, the
Optionee’s estate, nor the Transferee have any rights as a shareholder with
respect to any shares covered by the Options until such person shall have become
the holder of record of such shares.  No adjustment shall be made for cash
dividends or cash distributions, ordinary or extraordinary, in respect of such
shares for which the record date is prior to the date on which such holder shall
become the holder of record thereof.


11.           Conditions to Exercise of Options.  In order to enable the Company
to comply with the Securities Act of 1933 (the “Securities Act”) and relevant
state law, the Company may require the Optionee, the Optionee’s estate, or any
Transferee as a condition of the exercising of the Options granted hereunder, to
give written assurance satisfactory to the Company that the shares subject to
the Options are being acquired for his own account, for investment only, with no
view to the distribution of same, and that any subsequent resale of any such
shares either shall be made pursuant to a registration statement under the
Securities Act and applicable state law which has become effective and is
current with regard to the shares being sold, or shall be pursuant to an
exemption from registration under the Securities Act and applicable state law.
 
 
 

--------------------------------------------------------------------------------

 
 
The Options are subject to the requirement that, if at any time the Board shall
determine, in its discretion, that the listing, registration, or qualification
of the shares of common stock subject to the Options upon any securities
exchange or under any state or federal law, or the consent or approval of any
governmental regulatory body, is necessary as a condition of, or in connection
with the issue or purchase of shares under the Options, the Options may not be
exercised in whole or in part unless such listing, registration, qualification,
consent or approval shall have been effected.


12.           Duties of Company.  The Company will at all times during the term
of the Options:


(a)           Reserve and keep available for issue such number of shares of its
authorized and unissued common stock as will be sufficient to satisfy the
requirements of this Agreement;


(b)           Pay all original issue taxes with respect to the issue of shares
pursuant hereto and all other fees and expenses necessarily incurred by the
Company in connection therewith; and


(c)           Use its best efforts to comply with all laws and regulations
which, in the opinion of counsel for the Company, shall be applicable thereto.


13.           Severability.  In the event any parts of this Agreement are found
to be void, the remaining provisions of this Agreement shall nevertheless be
binding with the same effect as though the void parts were deleted.


14.           Arbitration.  Any controversy, dispute or claim arising out of or
relating to this Agreement, or its interpretation, application, implementation,
breach or enforcement which the parties are unable to resolve by mutual
agreement, shall be settled by submission by either party of the controversy,
claim or dispute to binding arbitration in Broward County, Florida (unless the
parties agree in writing to a different location), before a single arbitrator in
accordance with the rules of the American Arbitration Association then in
effect. The decision and award made by the arbitrator shall be final, binding
and conclusive on all parties hereto for all purposes, and judgment may be
entered thereon in any court having jurisdiction thereof.


15.           Benefit.  This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their legal representatives, successors and
assigns.




16.           Notices and Addresses.  All notices, offers, acceptance and any
other acts under this Agreement (except payment) shall be in writing, and shall
be sufficiently given if delivered to the addressees in person, by Federal
Express or similar receipted delivery, as follows:
 

  The Optionee:  __________________________     __________________________    
__________________________

 
 
 

--------------------------------------------------------------------------------

 
 
 


 

 
The Company:
Options Media Group holdings, Inc.
   
123 NW 13th Street, Suite 300
   
Boca Raton, FL 33432
       
with a copy to:
Michael D. Harris, Esq.
    Harris Cramer LLP     1555 Palm Beach Lakes Blvd., Suite 310     West Palm
Beach, FL 33401

 
or to such other address as either of them, by notice to the other may designate
from time to time.  Time shall be counted to, or from, as the case may be, the
delivery in person or by mailing.


17.           Attorney’s Fees.  In the event that there is any controversy or
claim arising out of or relating to this Agreement, or to the interpretation,
breach or enforcement thereof, and any action or proceeding is commenced to
enforce the provisions of this Agreement, the prevailing party shall be entitled
to a reasonable attorney’s fee, costs and expenses.


18.           Governing Law.  This Agreement and any dispute, disagreement, or
issue of construction or interpretation arising hereunder whether relating to
its execution, its validity, the obligations provided herein or performance
shall be governed or interpreted according to the laws of the State of Florida
without regard to choice of law considerations.


19.           Oral Evidence.  This Agreement constitutes the entire Agreement
between the parties and supersedes all prior oral and written agreements between
the parties hereto with respect to the subject matter hereof. Neither this
Agreement nor any provision hereof may be changed, waived, discharged or
terminated orally, except by a statement in writing signed by the party or
parties against which enforcement or the change, waiver discharge or termination
is sought.


20.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.  The execution of this
Agreement may be by actual or facsimile signature.


21.           Section or Paragraph Headings.  Section headings herein have been
inserted for reference only and shall not be deemed to limit or otherwise
affect, in any matter, or be deemed to interpret in whole or in part any of the
terms or provisions of this Agreement.


 
 

--------------------------------------------------------------------------------

 
 


 
IN WITNESS WHEREOF the parties hereto have set their hand and seals the day and
year first above written.
 
 

     
THE COMPANY
                _________________________________________________________   By:
___________________________________________       Scott Frohman       Chief
Executive Officer               OPTIONEE:              
___________________________________________
_________________________________________________________    
___________________________________________        

 
 
 

--------------------------------------------------------------------------------

 
 